Case 2:20-cv-00192-RCY-LRL Document 24 Filed 07/28/20 Page 1 of 2 PageID# 102




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division


NIKIA EDWARDS, on behalf of herself
and others similarly situated,

        Plaintiff,

v.                                                      Civil Action No. 2:20cv192

OPTIMA HEALTH PLAN and
SENTARA HEALTH PLANS, INC.,

        Defendants.



                                               ORDER

        Before the Court is the Parties’ Joint Motion for a Stay of Discovery. Upon consideration

of the Motion, and for good cause shown, it is hereby:

        ORDERED that the parties’ Motion for a Stay of Discovery (ECF No. 22) is GRANTED:

        1.      Plaintiff shall file her Motion for Conditional Certification and Notice (“Motion”)

by August 3, 2020 (the “Motion”).

        2.      Defendants shall file their Opposition to such Motion by August 28, 2020.

        3.      Plaintiff shall file any reply in support of such Motion by September 10, 2020.

        4.      Discovery is stayed until after the Court rules on the Motion, and if the Motion is

granted, until the opt-in period for additional plaintiffs to join closes.

        5.      The deadlines referenced in the Rule 26 order or in any scheduling order are

stayed until after the Court rules on the Motion, and if the Court grants the Motion, until the opt-

in period for plaintiffs closes.
Case 2:20-cv-00192-RCY-LRL Document 24 Filed 07/28/20 Page 2 of 2 PageID# 103




       6.      After the Court rules on the Motion (and if the Court grants the Motion, after

any opt-in period for additional plaintiffs closes), the Parties will promptly meet and confer

about an appropriate discovery plan, and will attend a new Rule 16 scheduling conference.

                          28th day of _____________________,
            ENTERED this _____           July                2020.



                                                            _______________________________
                                                                United States District Judge
